ACCEPTED
                                                                                        03-15-00404-CR
                                                                                                8376918
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  12/28/2015 1:30:31 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                 03-15-00404-CR

 AUSTIN BYROM,                            §        IN THE         FILED IN
    Appellant                                              3rd COURT OF APPEALS
                                          §                     AUSTIN, TEXAS
 vs.                                      §        THIRD COURT
                                                           12/28/2015 1:30:31 PM
                                          §                    JEFFREY D. KYLE
 STATE OF TEXAS,                          §        OF APPEALS       Clerk
    Appellee

 APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Austin Myles Byrom, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   This case is on appeal from the 207th Judicial District Court of Comal
            County, Texas.

       2.   The case below was styled the STATE OF TEXAS vs. AUSTIN
            MYLES BYROM, and numbered CR2014-130

       3.   Appellant was convicted of Capital Murder.

       4.   Appellant was assessed a sentence oflife without parole on
            6/17/2015.

       5.   Notice of appeal was given on 7/1/2015.

       6.   The clerk's record was filed on 10113/2015; the reporter's record was
            filed on 9114/2015.

       7.   The appellate brief is due on 12/28/2015.
       8.    Appellant requests an extension of time of 30 days to January 27,
             2016.

       9.    One prior extension has been received in this cause.

       10.   Defendant is currently incarcerated.

       11.   Appellant relies on the following facts as good cause for the requested
             extension:

             In addition to near daily court settings, and preparation for three trials
             set in December, counsel just filed a brief in Jeffrey Moore v. State of
             Texas, No. 03-15-00338-CR on December 11, 2015, and did was
             unable to work on the instant brief


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion To Extend Time to File Brief, and for such other

and further relief as the Court may deem appropriate.


                                       Respectfully submitted,

                                       Schoon Law Firm, P.C.
                                       200 N. Seguin Avenue
                                       New Braunfels, Texas 78130
                                       Tel: (830) 627-0044
                                       Fax: (830) 620-5657

                                       ~~~n@mfh~
                                          Susan Schoon
                                          State Bar No. 24046803
                                          Attorney for Appellant
                        CERTIFICATE OF SERVICE

      This is to certify that on December 28, 20 15 a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Carnal

County, Texas by email to preslj@co.comal.tx.us.


                                     Susan Schoon